FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MARK A. THOMA                                GREGORY F. ZOELLER
Leonard Hammond Thoma & Terrill              Attorney General of Indiana
Fort Wayne, Indiana
                                             MONIKA PREKOPA TALBOT
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                                                                      Mar 31 2014, 9:24 am
                             IN THE
                   COURT OF APPEALS OF INDIANA

JEFFREY METZGER,                             )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )      No. 02A03-1307-CR-295
                                             )
STATE OF INDIANA,                            )
                                             )
      Appellee-Plaintiff.                    )


                    APPEAL FROM THE ALLEN SUPERIOR COURT
                         The Honorable Frances C. Gull, Judge
                          Cause No. 02D04-1212-MC-3385


                                   March 31, 2014

                             OPINION - FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

         Appellant-Defendant, Jeffrey Metzger (Metzger), appeals his conviction for

contempt of court, Ind. Code § 34-47-3-5.

         We affirm.

                                           ISSUE

         Metzger raises one issue on appeal, which we restate as: Whether the trial court

abused its discretion when it concluded that Metzger’s actions amounted to a contempt of

court.

                            FACTS AND PROCEDURAL HISTORY

         On December 15, 2012, at approximately 2:40 a.m., officers with the Fort Wayne

Police Department stopped Metzger for operating a vehicle while intoxicated. Metzger

was transported to the Allen County lockup and refused the certified breath test. The

officers contacted Allen County Chief Deputy Prosecutor Michael McAlexander (Chief

Deputy McAlexander) and requested his help in obtaining a search warrant for a blood

draw.      The officer completed the probable cause affidavit and Chief Deputy

McAlexander faxed the probable cause affidavit and application for a search warrant to

the trial judge on call. A short time later, the warrant arrived, signed by the judge.

         Once a warrant is obtained, a jail nurse comes down to the lockup to draw the

blood. While waiting for the nurse to arrive, Chief Deputy McAlexander and the officer

placed Metzger in a holding room and handed him the warrant to read. At the same time,

Chief Deputy Mc Alexander explained to Metzger the consequences of his refusal to take



                                              2
the certified breath test, including the possibility of being held in contempt in case of

non-cooperation.      As he was reading and heard Chief Deputy McAlexander’s

explanation, Metzger became more and more agitated. Metzger stood up, turned around,

and started to pick up his chair. Metzger glared at Chief Deputy McAlexander and began

moving toward him with the chair. The officer ordered Metzger to sit down. When

Metzger refused to comply, the officer took “him down to the ground” and handcuffed

him. (Transcript p. 32). After the struggle and based on Metzger’s actions, Chief Deputy

McAlexander determined that Metzger was not agreeing to submit to a blood draw.

       On February 4, 2013, the State filed an Information charging Metzger with

contempt of court, I.C. § 34-47-3-5. On July 5, 2013, the trial court conducted a bench

trial. At the close of the evidence, the trial court found Metzger guilty as charged and

sentenced him to ninety days in the Allen County Confinement Facility.

       Metzger now appeals. Additional facts will be provided as necessary.

                              DISCUSSION AND DECISION

       Metzger contends that the trial court abused its discretion by finding him in

contempt of court.       Specifically, Metzger maintains that because Chief Deputy

McAlexander decided to call off the blood draw prior to the nurse’s arrival, he did not

willfully resist, hinder, or delay the execution of the trial court’s warrant.

       The determination of whether a party is in contempt of court is a matter within the

sound discretion of the trial court. Jones v. State, 847 N.E.2d 190, 199 (Ind. Ct. App.

2006). We will reverse the trial court’s determination only if the court has abused its




                                               3
discretion. Id. A court has abused its discretion when its decision is against the logic and

effect of the facts and circumstances before the court or is contrary to law. Id.

       Contempt proceedings may generally be categorized as civil or criminal,

according to the nature and purpose of the sanction imposed. Id. A civil contempt is a

violation of a court order resulting in a proceeding for the benefit of the aggrieved party.

Id. As such, any type of penalty in a civil contempt proceeding must be coercive or

remedial in nature. Id. By contrast, a criminal contempt is an act directed against the

dignity and authority of the court that obstructs the administration of justice and tends to

bring the court into disrepute. Id. Accordingly, a criminal contempt sanction is punitive

in nature because its purpose is to vindicate the authority of the court, and it benefits the

State rather than the aggrieved party. Id. The contempt in this case was clearly criminal

in nature, inasmuch as Metzger’s refusal to comply with the court’s order to submit to a

blood draw was an act directed against the authority of the court and his sanction was

punitive in nature.

       Contempt may also be direct or indirect. Id. Direct contempt, on the one hand,

involves an action in the presence of the court, such that the court has personal

knowledge of it. Id. Indirect contempt, on the other hand, undermines the orders or

activities of the court but involves actions outside the trial court’s personal knowledge.

Id. Here, the contempt at issue is indirect as Metzger’s actions leading to the contempt

charge occurred outside the courtroom.

       Indiana Code section 34-47-3-1 provides,




                                             4
       A person who is guilty of any willful disobedience of any process, or any
       order lawfully issued:
       (1) by any court of record, or by the proper officer of the court;
       (2) under the authority of law, or the direction of the court; and
       (3) after the process or order has been served upon the person;
       is guilty of indirect contempt of the court that issued the process or order

The determination of whether an alleged contemptuous act was committed with the intent

to show disrespect or defiance is a factual question to be decided by the court after

hearing all of the evidence. In re Hatfield, 607 N.E.2d 384, 385 (Ind. 1993). Our

supreme court has held that the respondent has the burden of establishing that his failure

to obey the order was not willful. Id.

       Because of Metzger’s refusal to take the certified breath test, Chief Deputy

McAlexander obtained a search warrant to have Metzger’s blood drawn. Chief Deputy

McAlexander gave Metzger a copy of the warrant to read and explained to him the

consequences of his refusal, including the possibility of being held in contempt of court.

After Metzger was put on notice that a court order had been issued for him to submit to a

blood draw and prior to the nurse’s arrival, Metzger became very anxious and started to

threaten Chief Deputy McAlexander. Metzger began moving towards Chief Deputy

McAlexander while holding a chair. Despite the officer’s order to stay seated, Metzger

continued to advance and refused to comply.          The officer subdued Metzger and

handcuffed him. Based on Metzger’s uncooperative actions, it can be reasonably inferred

that Metzger had no intent to comply with the trial court’s order to submit to a blood

draw. Hopping v. State, 637 N.E.2d 1294, 1296 (Ind. 1994), cert. denied, 513 U.S. 1017

(1994) (“Any act related to a current or pending proceeding which tends to deter the court



                                            5
from the performance of its duties may support a contempt proceeding.”) As Metzger’s

act was clearly directed against the authority of the court and hindered the execution of

the trial court’s warrant, the trial court properly held Metzger in contempt.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court did not abuse its discretion

by declaring Metzger in contempt of court.

       Affirmed.

VAIDIK, C. J. and MAY, J. concur




                                             6